Citation Nr: 0721773	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  95-06 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as due to toxic gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1947 to May 1948.  This matter was originally before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1994 decision by the Houston Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 1996, the 
veteran appeared at a Travel Board hearing before the 
undersigned.  The case was before the Board in May 1997, 
April 1999, and July 2003, when it was remanded for 
additional development.  In April 2004, the Board denied 
service connection for a lung disorder, claimed as due to 
toxic gas exposure.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a November 2004 Order, the Court vacated the 
April 2004 Board decision, and remanded the matter for 
readjudication consistent with a Joint Motion by the parties.  
The case was again before the Board in March 2005 when it was 
remanded for additional development.  In March 2006, the 
Board referred the case to the Veterans Health Administration 
(VHA) for an advisory medical opinion.  In April 2006, the 
Board granted a motion to advance the case on the Board's 
docket due to the appellant's advanced age.


FINDING OF FACT

It is not shown that the veteran was exposed to mustard gas 
in service, and he does not have a lung disorder that is 
related to his active service, including as due to exposure 
to toxic gas.


CONCLUSION OF LAW

Service connection for a lung disorder, claimed as due to 
toxic gas exposure, is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.316 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  With regard to the issue 
decided herein, the initial adjudication preceded enactment 
of the VCAA.  The veteran was provided content-complying 
notice by letter in April 2005, to include, at page 2 of that 
letter, to submit any pertinent evidence in his possession.  
He was given ample time to respond; and the claim was then 
readjudicated.  See September 2005 Supplemental Statement of 
the Case (SSOC).  While he was not advised of the criteria 
governing disability ratings and effective dates of awards, 
he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as these criteria have no significance unless a 
claim is allowed, and the decision below does not do so.

The veteran's service medical records and pertinent post-
service treatment records have been secured.  He has not 
identified any pertinent evidence that remains outstanding.  
Furthermore, the veteran has been examined by VA.  In March 
2006 the Board sought a VHA medical advisory opinion.  In an 
April 2007 letter, the Board notified the veteran of the 
opinion and provided him with a copy.  He was notified that 
he had 60 days to submit any additional evidence or argument 
in support of his claim; however, he did not respond to this 
letter.  His representative responded in April 2007 that they 
had no further evidence to submit.  The Board is satisfied 
that the RO has complied with VA's duty to assist the veteran 
in the development of the facts pertinent to his claim.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review of the merits of the claim at this time. 

Factual Background

The veteran served on active duty from December 1947 to May 
1948.  The veteran's service medical records show a January 
1948 diagnosis of acute catarrhal fever.  A chest X-ray in 
January 1948 showed accentuation of the bronchovascular 
markings throughout both lung fields, but no consolidation.  
The veteran was discharged to duty within a few days.  A May 
1948 report of examination on his separation from service 
noted no respiratory defect, a chest X-ray was negative.  His 
service personnel records do not show any exposure to mustard 
gas or Lewisite.

Records obtained from the Social Security Administration 
include an April 1991 judgment that found the veteran to be 
disabled, as of December 1989, due to status post motor 
vehicle accident with whiplash and low back strain, heart 
bypass surgery, and "tuberculosis diagnosed in December 
1990."  

The veteran submitted a claim for service connection for a 
lung disorder, claimed as due to toxic gas exposure, in 1994.  
Essentially, He believes that he currently has lung damage as 
a result of exposure to toxic gas in service.  Specifically, 
he contends that he was exposed to some type of gas during 
training exercises (he does not recall whether he was exposed 
to tear gas, mustard gas, or another toxic gas), and that he 
was left in a room without his gas mask until he lost 
consciousness.  

Postservice private medical records are generally negative 
for a pulmonary condition.  A February 1987 chest X-ray 
showed normal pulmonary vasculature, clear lung fields, and 
no acute disease.  The assessment was atypical chest pain, 
rule out myocardial infarction.  Chest X-rays in April 1987 
and April 1990 also showed that the veteran's lungs were 
clear.  An August 1991 chest X-ray and contemporaneous 
pulmonary function tests resulted in diagnoses of rule out 
congestive heart failure and rule out reactive airways 
disease.  

At a personal hearing before the Board in October 1996, the 
veteran testified that he was exposed to some type of gas 
during boot camp training at the Marine Corps Recruiting 
Depot in San Diego.  He stated that he was left in a room 
without his tear gas mask until he passed out.  He was then 
hospitalized for 4 or 5 days, and was later treated for 
respiratory problems several more times in service.  After 
service, he did not have problems for 10 to 15 years.  He 
maintained that the incident in service caused damage that 
now affected his breathing.  He stated that he knew of no one 
who could confirm that he was exposed to toxic gas in 
service, and no physician had told him that his current lung 
disorder was related to gas exposure.

On August 1998 VA examination, the veteran's service medical 
records and the private medical records were reviewed.  The 
examiner also reviewed a January 1998 VA chest X-ray that 
showed no evidence of old tuberculosis; the apices were clear 
and there were no calcifications or granulomas, and opined 
that the record contained no evidence that the veteran ever 
had active tuberculosis in service or after discharge.

In July 2000 the service department certified that there was 
no evidence that the veteran was exposed to mustard gas 
during his military service.

On May 2003 VA examination, the veteran complained of marked 
dyspnea on exertion.  Pulmonary function tests revealed 
normal spirometry and total lung capacity, with an increase 
in residual volume, suggesting some gas trapping.  Diffusion 
capacity was moderately diminished, suggesting pulmonary 
vascular disease.  The chest X-ray showed cardiomegaly, 
evidence of old median sternotomy, and degenerative disease 
of the thoracic spine.  The examiner reported that he was 
unable to confirm a history of tuberculosis, and that there 
were no changes on the chest X-ray suggesting a past medical 
history of tuberculosis.  

On VA examination in September 2005, the veteran complained 
of shortness of breath on minimal exertion.  He was noted to 
have moderate prolongation of the expiratory phase with 
several bibasilar crackles.  

Pursuant to the Board's referral of this case for a VHA medical 
opinion, a VA physician reviewed the veteran's claims folder in 
April 2007, including the service medical records, and answered 
the following question posed by the Board:

Does the medical evidence of record show 
that the veteran has a chronic lung 
disorder?  If so, please provide a 
diagnosis of any lung disorder, and 
indicate when any such disorder was first 
manifested.  Please opine whether it is 
at least as likely as not that a 
diagnosed lung condition, if any, began 
during the veteran's active service, or 
is causally linked to any incident in 
service.  In rendering such 
findings/opinions, please specifically 
comment on the significance of the 
findings on January 1948 X-rays in 
service.  

In response, the VA physician opined:

Given the information that the veteran complains of 
chronic shortness of breath, that he is prescribed 
albuterol inhalers and had an increased residual 
volume on his pulmonary function tests, I opine, 
based on the available reports, that it is more 
likely than not that he does have evidence of 
chronic lung disease, likely emphysema, asthma or 
COPD.  It should also be noted that the [veteran] 
denied any history of smoking cigarettes.  

The veteran's medical records show that in January 
1948 he was hospitalized for "acute catarrhal 
fever."  A chest x ray (sic) showed accentuation 
of the bronchovascular markings but no 
consolidation.  He was reportedly discharged to 
active duty within a few days.  Acute catarrhal 
fever is a term no longer used in the medical 
literature.  During the period of the veteran's 
illness in 1948, his physicians were likely 
referring to "acute catarrhal fever" as an 
episode of upper respiratory tract infection, 
bronchitis, or mild pneumonia.  The reading of 
"accentuation of the bronchovascular markings" is 
a nonspecific finding, but could be seen in 
illnesses such a viral pneumonia or pulmonary 
edema.  This finding alone, in the setting of viral 
pneumonia, bronchitis, or pulmonary edema, would 
not be sufficient to lead to emphysema or any 
chronic lung disease later in life.

The veteran claims that he was exposed to either 
tear gas or mustard gas during his time in the 
service, during training exercises.

There is no mention of an incident of this nature 
in his military records.  The term "tear gas" 
usually refers to o-Chlorobenzylidemalonitrile, 
which can cause irritation of the lungs on 
exposure, including cough, hemoptysis, and 
shortness of breath.  These effects usually resolve 
within 72 hours after exposure, and from my 
knowledge, are not known to cause any long term 
pulmonary conditions.  However, I know of no long-
term studies on the pulmonary effects of this 
compound.

The medical literature regarding mustard gas 
exposure is much more robust. . . . The immediate 
effects of exposure to mustard gas mainly affect 
the upper respiratory tract although more severe 
exposures can cause ulceration of the airways 
leading to shortness of breath, coughing, and 
pulmonary edema.  The long term effects due to 
mustard gas exposure include chronic bronchitis, 
asthma, pulmonary fibrosis and bronchial stenosis, 
all of which are chronic lung conditions. 

. . . In my opinion, with the data at hand, if we 
presume that the [veteran] was indeed exposed to 
sulfur mustard gas, then it is at least as likely 
as not that his chronic lung condition may have 
resulted from exposure to mustard gas.  If the 
claimed exposure was tear gas rather than mustard 
gas, I think it is unlikely that he suffers from a 
chronic lung condition from this exposure.  The 
findings on his chest x ray (sic) from January 1948 
are unfortunately insufficient alone to determine 
if he indeed was exposed to a toxic gas. 

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

Service connection may also be granted on a presumptive basis 
for active tuberculosis that is manifest to a degree of 10 
percent or more within three years of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112(a), 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

Full-body exposure to nitrogen, sulfur mustard, or Lewisite 
during active service also permits service connection on a 
presumptive basis for certain enumerated diseases.  These 
diseases include chronic laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary disease.  To 
establish service connection based on exposure to mustard 
gas, the veteran must prove in-service exposure and a 
diagnosis of a current presumptive disability.  See 38 C.F.R. 
§ 3.316.

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Applying the law outlined above to the facts of this case, 
the Board finds that a preponderance of the evidence is 
against service connection for a lung disorder under any 
theory of entitlement.  The veteran's service medical records 
are completely negative for any finding or diagnosis of a 
chronic lung disorder.  In fact, his service separation 
examination included a normal chest x-ray.  The service 
medical records reflect no treatment for any injury due to 
tear gas or mustard gas exposure.  The claims file contains 
no evidence of a lung disorder until many decades following 
the veteran's discharge from active service.  Furthermore, a 
current lung disorder has never been linked to the veteran's 
military service by any medical evidence.  Following a review 
of the veteran's claims folder in April 2007, a VHA physician 
opined that the veteran's in-service diagnosis of acute 
catarrhal fever (with associated X-ray findings) "would not 
be sufficient to lead to emphysema or any chronic lung 
disease later in life."  The VHA physician specified reasons 
for those conclusions, as noted above.

Moreover, service connection may not be granted on a 
presumptive basis.  There is no medical evidence that the 
veteran had pulmonary tuberculosis within three years of 
active service.  The SSA judgment referred to a diagnosis in 
1990, and subsequent VA medical examinations found no 
evidence of tuberculosis.  

Finally, the record does not show that the veteran was 
exposed to any nitrogen, sulfur mustard gas, or Lewisite 
exposure in service.  He does not recall whether he was 
exposed to tear gas, mustard gas, or another toxic gas.  His 
service personnel records do not show exposure to any type of 
toxic gas.  The service department has been unable to verify 
his exposure to mustard gas, and there is no other 
corroborating evidence of any such exposure.  The VHA 
physician opined that the findings on the veteran's January 
1948 chest X-ray are insufficient alone to determine if he 
was exposed to a toxic gas.  Therefore, the Board has 
concluded that the preponderance of the evidence establishes 
that the veteran was not exposed to nitrogen or mustard gas, 
or Lewisite during service.  While the VHA physician stated, 
"if we presume [emphasis added] that the [veteran] was 
indeed exposed to sulfur mustard gas, then it is at least as 
likely as not that his chronic lung condition may have 
resulted from exposure to mustard gas."  However, the Board 
again notes that there is no evidence that the veteran was 
ever exposed to mustard gas during his military service.  
There is no basis in the record for presuming that the 
veteran was exposed to sulfur mustard in service (so as to 
meet the VHA physician's qualification under which the 
veteran's emphysema or COPD could be found to be related to 
his service.  Therefore, service connection under 38 C.F.R. 
§ 3.316 is not warranted.

As the preponderance of the evidence is against this claim, 
the doctrine of resolving reasonable doubt in the veteran's 
favor does not apply.  The claim must be must be denied.



ORDER

Service connection for a lung disorder, claimed as due to 
toxic gas exposure, is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


